United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS 13, 2007
                                               July
                    FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 05-51449
                                  Conference Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

OSCAR FRANCO-MUNOZ, also known as Cesar Franco

                                                  Defendant-Appellant



           Appeal from the United States United States District Court
                        for the Western District of Texas
                              No. 3:05-CR-652-ALL



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JONES, Chief Judge, SMITH and STEWART, Circuit Judges.
PER CURIAM:*
       In this case, sub nom. Sandoval-Vallejo v. United States, 127 S. Ct. 2031
(2007), the Court vacated and remanded for further consideration in light of
Lopez v. Gonzales, 127 S. Ct. 625 (2006). The defendant has served his term of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 05-51449

imprisonment and has been removed from the United States but remains subject
to a term of supervised release.
      We are governed by United States v. Rosenbaum-Alanis, 483 F.3d 381, 383
(5th Cir. 2007), but, because defendant remains subject to supervised release, he
may seek modification of the term of supervised release under 18 U.S.C.
§ 3583(e), which does not require his presence. See United States v. Ayala-
Flores, No. 05-40741, 2007 WL 1295998 (5th Cir. May 3, 2007) (per curiam)
(unpublished); United States v. Arguenta-Hernandez, No. 05-41254, 2007 WL
1296006 (5th Cir. May 3, 2007) (per curiam) (unpublished).
      We therefore DISMISS this appeal as moot without prejudice to defen-
dant’s right to seek a modification of his term of supervised release.




                                        2